Case: 15-20169      Document: 00513556582         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 15-20169                          FILED
                                                                        June 21, 2016
                                                                       Lyle W. Cayce
MICHAEL GEORGE LAHOOD,                                                      Clerk

              Petitioner - Appellee

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1874


Before DENNIS, ELROD, and GRAVES, Circuit Judges.
JAMES E. GRAVES, JR., Circuit Judge:*
       This is a federal habeas corpus case brought by a state prisoner, Michael
George LaHood. The district court found that confidence in the outcome of the
trial was undermined because of the evidence supporting at least a strong
suspicion that LaHood was incompetent. The district court entered final
judgment granting conditional habeas relief in the event that the state of Texas



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20169    Document: 00513556582    Page: 2   Date Filed: 06/21/2016



                                No. 15-20169
did not retry LaHood within sixty days. The district court stayed the order
pending completion of all appeals or the expiration of time for seeking any
appeal. We REVERSE.
           I.    BACKGROUND AND PROCEDURAL HISTORY
      LaHood was charged by indictment in Harris County, Texas with the
first-degree felony offenses of aggravated kidnapping and aggravated sexual
assault. LaHood pleaded not guilty, but a jury found him guilty as charged of
both offenses. On the question of punishment, the jury found the state of
Texas’s enhancement allegation to be true and sentenced LaHood to thirty
years of imprisonment on each conviction to be served concurrently.
      On direct appeal in Texas, LaHood claimed that the trial court erred
under Pate v. Robinson, 383 U.S. 375 (1966) in failing to sua sponte conduct an
inquiry into LaHood’s legal competency. See LaHood v. State, 171 S.W.3d 613,
618 (Tex. Ct. App. 2005). The Fourteenth Court of Appeals of Texas, however,
affirmed his convictions by written opinion. Id. Subsequently, LaHood filed
applications for a state writ of habeas corpus challenging his convictions. The
state habeas trial court entered written findings of fact and recommended that
relief be denied. The Texas Court of Criminal Appeals (the “TCCA”) remanded
the matter to the state habeas trial court for further findings of fact after
LaHood provided the affidavits of two medical experts who concluded that
there was evidence in the record showing that LaHood was incompetent to
stand trial.
      Nevertheless, the TCCA ultimately denied his applications on June 26,
2013. See Ex parte LaHood, 401 S.W.3d 45 (Tex. Ct. Crim. App. 2013). The
TCCA found that LaHood’s trial counsel was deficient for failing to investigate
LaHood’s mental-health history. Id. at 52−57. Nevertheless, the TCCA found
that LaHood still failed to prove prejudice under Strickland v. Washington, 466


                                      2
    Case: 15-20169     Document: 00513556582      Page: 3   Date Filed: 06/21/2016



                                  No. 15-20169
U.S. 668 (1984) because he had not shown a reasonable probability that the
fact finder would have found him incompetent to stand trial. Id.
      Thereafter, on June 26, 2013, LaHood filed a federal petition for a writ
of habeas corpus. LaHood’s present federal habeas petition argues: (1) that
trial counsel was ineffective for failing to investigate his severe ongoing illness
and clear indicators of incompetency; and (2) that the trial court denied him
his due process right to a fair trial by failing to sua sponte inquire into his
competency. The district court conditionally granted LaHood’s petition after
finding him entitled to relief on both claims.
   A. LAHOOD’S COMPETENCE AT TRIAL
      LaHood points to several statements and actions at trial which he argues
should have alerted his attorney and the court to his incompetence. When
questioned by his attorney regarding his decision to testify, he indicated that
he felt coerced. He then noted that his attorney advised him not to take the
stand, but he wanted to give his “side of the story.” Ultimately, LaHood
testified and explained his relationship with the victim along with their prior
drug use and sexual history. He contradicted the victim’s assertion that she
had been kidnapped by testifying that the victim drove the car the entire way
to Houston and noted that they stopped in multiple populated areas where
theoretically she could have alerted someone if she felt endangered. He also
testified that the purpose of the trip was to purchase materials for making
methamphetamine and that the victim purchased ammonia for its
manufacture.
      Following LaHood’s direct testimony, the court conducted an on-the-
record conference regarding the State’s intent to impeach LaHood with his
prior convictions. LaHood interrupted the State’s attorney by calling a prior
conviction “incorrect.” The trial court stated, “Mr. LaHood, I don’t want to hear
from you anymore.” The parties continued their discussion and LaHood again
                                        3
    Case: 15-20169     Document: 00513556582      Page: 4    Date Filed: 06/21/2016



                                  No. 15-20169
interrupted by stating, “I need my medicine.” The trial court called the jury
into the courtroom and the State began LaHood’s cross-examination. In
response to the prosecutor’s first question, LaHood stated, “I’m not sure I
understand the question. I didn’t get my psych meds today. I’m having trouble
understanding things, sir.” LaHood then said that he was “[v]ery nervous
again.” The State resumed questioning and LaHood stated, “I need my
medication. This is ridiculous. I am so uncomfortable. I’m seeing the lights
blink. I take medication for manic depression, schizophrenia.” The trial court
then removed the jury from the courtroom. Outside of the jury’s presence,
LaHood continued, “I haven’t had it. This is not right.” The trial court then
conducted an off-the-record conference. The following day the court conducted
an on-the-record conference in which LaHood again attempted to speak to the
court directly. LaHood accused the judge of wanting to find him in contempt.
      LaHood’s trial counsel, Leah Borg, conducted a re-direct examination
during which she addressed his behavior at trial the previous day. He told the
jury that he had trouble testifying because he is “manic depressive schizo-
affective” and takes medication. When asked if he had received his medication
on that day he stated, “Not for four days in a row. Twice I take it. I only received
part of it.” He testified that he did not receive his medication on the first day
of trial and only received part of his medication on the second. When asked
how he reacts when he doesn’t take his medication, he stated, “I get very
stressed out, shaky and I hallucinate. Sometime auditory . . .” He noted that
the day before he had not received his medication, nor during the prior evening.
He then testified that the morning of the present testimony he was given only
some of his medications. He added that a prison employee had given him “triple
doses” the night before, so he was “a lot calmer.” Borg continued questioning
LaHood regarding the offense, the prosecutor conducted a re-cross and then
the jury was removed.
                                         4
    Case: 15-20169     Document: 00513556582      Page: 5   Date Filed: 06/21/2016



                                  No. 15-20169
      Outside of the jury’s presence, the trial court began a hearing to
determine the admissibility of certain evidence. LaHood made several out-of-
turn remarks regarding the falsity of the State’s information and his
innocence. The jury deliberated and returned a guilty verdict. The court’s
docket sheet noted that LaHood had attempted suicide while the jury was
deliberating punishment.
      During the penalty phase of the trial, LaHood blurted out “Shelley is
using drugs right now.” During the prosecution’s questioning of a witness, he
interrupted again with several outbursts. LaHood then took the stand as a
punishment witness for the defense and testified regarding his mental illness,
his medications, and his drug addictions.
      During the defense’s closing argument at punishment, his attorney cited
his mental illness and addictive personality. She cited his suicide attempt, past
hospitalizations, and outbursts at trial. LaHood later told the court, “Your
Honor, I wasn’t mentally competent. I mean, when it happened and during the
trial, and for that matter, right now. I mean, I’m still not getting my medication
right. . . . I really would like an evaluation through the state hospital.”
   B. DIRECT APPEAL
      On direct appeal, LaHood claimed that the trial court erred by failing to
sua sponte conduct a competency hearing despite LaHood’s statements and
behavior at trial, which LaHood asserts entitled him to a competency hearing.
LaHood v. State, 171 S.W.3d 613, 617–18 (Tex. Ct. App. 2005). The Fourteenth
Court of Appeals of Texas explained that under Texas Code of Criminal
Procedure, a defendant is presumed competent to stand trial unless proven
incompetent by a preponderance of the evidence, and incompetence is proven
by showing that the defendant “does not have (1) sufficient present ability to
consult with his attorney with a reasonable degree of rational understanding,
or (2) rational as well as factual understanding of the proceedings against
                                        5
    Case: 15-20169    Document: 00513556582     Page: 6   Date Filed: 06/21/2016



                                 No. 15-20169
him.” Id. at 618. See also Dusky v. United States, 362 U.S. 402, 402 (1960) (test
for incompetency is whether the defendant has “sufficient present ability to
consult with his lawyer with a reasonable degree of rational understanding—
and whether he has a rational as well as factual understanding of the
proceedings against him”); Indiana v. Edwards, 554 U.S. 164, 170 (2008)
(same).
      The Fourteenth Court of Appeals of Texas concluded that LaHood’s
evidence was not sufficient to show the trial court abused its discretion by not
sua sponte holding a competency hearing for the following reasons:
      The fact that appellant made outbursts during trial is not evidence
      of an inability to communicate with counsel or to appreciate the
      proceedings against him. [Moore v. State, 999 S.W.2d 385, 395
      (Tex. Crim. App. 1999)).] Although inappropriate, the outbursts
      were immediate and logical responses to statements made or
      questions asked during trial. Id. If such actions were enough to
      demonstrate incompetency, a defendant could easily avoid
      prosecution through immature behavior. Id. Similarly, the fact
      that he may have been on psychiatric medication during trial and
      had a history of mental problems did not mandate a competency
      inquiry absent evidence of a present inability to communicate or
      understand the proceedings. See id. at 395–96.

      The only time during trial that there was any indication appellant
      was having difficulty understanding the proceedings was on his
      second day of testimony when he stated that he was uncomfortable
      and seeing the lights blink and had not had his medication. The
      judge immediately recessed the proceedings. The next day,
      appellant continued testifying without any apparent difficulty,
      and he explained that he was doing much better because he had
      received his medication the night before. Because it appears from
      the record that the trial court acted appropriately in dealing with
      appellant’s difficulty in testifying on the second day, and there is
      no indication in the record that appellant did not understand the
      proceedings or had trouble communicating during any other
      portion of the trial, we find that the trial court did not abuse its
      discretion in failing to sua sponte inquire into appellant’s
      competency to stand trial.
                                       6
    Case: 15-20169    Document: 00513556582       Page: 7   Date Filed: 06/21/2016



                                   No. 15-20169
LaHood, 171 S.W.3d at 619. The court also noted that the trial court “was in a
much better position . . . to assess appellant’s demeanor both during his alleged
period of confusion and during the rest of the trial,” and “beyond his own
testimony, appellant cites no other evidence regarding incompetency.” Id. at
619 n.2.
   C. STATE HABEAS PROCEEDINGS
      During the state habeas proceeding, LaHood submitted his mental
health, medical, and medication records from the Harris County Jail as well as
affidavits from mental health experts. LaHood’s inmate medical records reflect
that he had been diagnosed with bipolar and schizoaffective disorder. A
notation in LaHood’s prison medical records shows that he was “somehow
missing” his evening medications and becoming “manic.” LaHood’s father
submitted an affidavit, averring that LaHood suffered from mental illness and
complained to him during trial that he was not properly receiving his
medication. LaHood’s former fiancée, Elizabeth Patterson, submitted an
affidavit stating that she had informed trial counsel that she had important
information regarding LaHood’s mental health. LaHood provided the affidavits
of two medical experts who each concluded he was incompetent to stand trial.
According to the experts, that conclusion was supported by evidence in the trial
transcripts and medical records.
      The state habeas trial court initially found that the record left
unresolved issues as to trial counsel’s assistance and ordered trial counsel,
Leah Borg, to submit a responsive affidavit. She described her client as having
a “misogynistic attitude with a need to dominate and exercise control over
women. . . .” She also stated that LaHood is a malingerer and “engaged in . . .
antics designed to create the illusion of incompetency, but which appeared to
be nothing more than an act.” To support her assertions, she cited to pages of
cogent notes written by LaHood during trial, although she could no longer
                                        7
     Case: 15-20169      Document: 00513556582    Page: 8   Date Filed: 06/21/2016



                                   No. 15-20169
locate the notes in question. Borg admitted that LaHood was on medications
for his mental illness and that, without his medication, he could become
incompetent. Nevertheless, LaHood’s attorney maintained that the fact that
he was taking medication was further support for her conclusion that he was
legally competent.
          Borg stated in her affidavit that LaHood was able to make an informed,
knowing, and intelligent decision to testify and that they were able to
thoroughly discuss trial procedures. She noted that he knew the difference
between “no contest” and “not guilty” and asserted that at trial. She indicated
that they discussed the potential for impeachment. She also averred that his
suicide attempt after the verdict was designed to manipulate because he “made
a big show of it” and did it in a public setting rather than waiting until he
returned to jail. The state habeas trial court recommended that the TCCA deny
relief.
          The TCCA considered LaHood’s behavior during the trial. Ex parte
Lahood, 401 S.W.3d at 54−55. The TCCA noted that during the first day of
trial, LaHood testified for about an hour “with no problems”—LaHood “was
able to shift back and forth to different time periods in his story,” “relayed a
detailed account of his version of events in a constant effort to undermine the
victim’s testimony,” and, at one point, even stated that he did not want to
incriminate       himself   when     asked   about    his    involvement      with
methamphetamine production. Id. On the second day, LaHood’s behavior
changed. Id. LaHood stated that the lights were blinking. Id. at 56. He asked
for medication. Id. However, between those “outbursts,” LaHood rationally
advised the court that he wanted certain medical records subpoenaed as part
of his defense. Id. After LaHood stated that his medication had been withheld,
the trial court recessed for the day. Id. On the third day, LaHood continued to


                                         8
    Case: 15-20169     Document: 00513556582       Page: 9   Date Filed: 06/21/2016



                                    No. 15-20169
interrupt the trial with comments, according to the TCCA, intended to
introduce reasonable doubt. Id. at 56 n.9.
      The TCCA considered LaHood’s expert’s testimony that LaHood’s lack of
medication while in jail, as well as the increase in dosage at the time of trial,
caused LaHood to mentally decompensate such that LaHood’s decision to
testify on his own behalf was not made with a reasonable degree of rational
understanding. Id. at 54. The TCCA also considered the sworn affidavit of
LaHood’s defense counsel. Id. at 54–55. She said that LaHood had decided to
testify prior to the trial and while he was properly medicated. Id. The TCCA
also reviewed the trial court record to see if LaHood showed signs of a lack of
rational understanding when he took the stand. Id. At trial, defense counsel
asked LaHood about whether he had previously stated that he intended to
testify on his own behalf, to which LaHood responded on the stand that he only
intended to do so as “a last result (sic)” after hearing all the evidence. Id. at 55.
LaHood explained that after hearing the evidence, if he thought the defense
had not established reasonable doubt, then he wanted to testify on his own
behalf. Id. He stated that he otherwise did not want to testify because the
prosecutor was going to cross-examine him. Id. The TCCA explained that
LaHood’s testimony at trial showed that he “engaged in a reasoned choice of
legal strategies and options,” as he understood he faced a “risky choice of
testifying in his own defense if counsel could not establish reasonable doubt”
and “acknowledged that he understood the adversarial nature of the
proceedings, when he stated that he knew he would be exposed to cross-
examination if he testified.” Id.
      The TCCA noted that LaHood’s experts testified that his behavior was
consistent with the mis-administration of psychoactive medications. See id. at
56. Even so, the TCCA explained that the record evidence indicated that
LaHood “was competent during his testimony because (1) he was able to
                                         9
    Case: 15-20169       Document: 00513556582         Page: 10     Date Filed: 06/21/2016



                                      No. 15-20169
disclose pertinent facts and events of the case, (2) he understood the
adversarial nature of the proceedings, and (3) he put on a defense with a
competing theory of the events that would have resulted in a not guilty verdict
if the jury believed him.” Id. The TCCA emphasized that even if a person is
“suffering from a severe mental disease or defect or . . . [is] highly medicated,
. . . he will be competent to stand trial if he still has the ability to meaningfully
consult with his attorney and he has a rational as well as factual
understanding of the charged offense and trial proceedings.” Id. at 56 (internal
quotation marks omitted).
       The TCCA agreed with the habeas trial court, which found that LaHood’s
“direct examination showed considerable clarity of thought,” 1 that his
“outbursts regarding medication and lack of comprehension began only on
cross-examination,” and that “the only opportunity for the victim’s testimony
to be rebutted was by [LaHood],” such that his decision to testify made sense.
Id. at 56–57. The TCCA stated: “Even if [LaHood] failed to receive some of his
medication, there is nothing in the record that leads us to believe [LaHood] lost
the ability to understand the proceedings or rationally confer with his
counsel.” 2 Id. at 56.
       The TCCA concluded that LaHood’s counsel rendered deficient
representation, but that LaHood had not shown Strickland prejudice. Id. at 51,


       1 The TCCA explained: “He testified that the victim drove the car to Houston (directly
contradicting her assertion that she had been kidnapped), that they stopped in multiple
populated areas where the victim could have alerted someone if she was in trouble, and that
the victim packed for the trip (directly contradicting her assertion that the fact she had a
hairbrush, clothes, and a toothbrush was merely coincidental).” Ex parte LaHood, 401
S.W.3d at 57.

       2  The TCCA also noted that its conclusion did not ignore LaHood’s expert’s opinion
that it is common for individuals with severe mental illness to appear lucid for portions of
proceedings, yet be incompetent during other portions of the proceeding. Id. at 57. The TCCA
explained that “neither habeas counsel nor [LaHood]’s experts have provided specific
examples of [LaHood]’s [allegedly incompetent] behavior sufficient to meet [LaHood]’s burden
                                             10
    Case: 15-20169       Document: 00513556582          Page: 11     Date Filed: 06/21/2016



                                       No. 15-20169
57. The TCCA explained that the “focus of the prejudice inquiry here is
whether an applicant can show that there was a reasonable probability that he
would have been found incompetent to stand trial if the issue of competency
had been raised and fully considered,” as “[a]nything less than a finding of
incompetence would not have changed the outcome.” Id. at 54. In a thorough
opinion discussing the record evidence, the TCCA concluded that LaHood had
not met his burden of proof for Strickland prejudice—i.e., LaHood had not
presented evidence to establish a “reasonable probability that a fact-finder
would have found him incompetent to stand trial.” Id. at 54–57.
                                 II.    JURISDICTION
       This is a federal habeas corpus case brought by a state prisoner pursuant
to 28 U.S.C. §§ 2241, 2254. This court has jurisdiction over this appeal
pursuant to 28 U.S.C. § 1291.
                          III.    STANDARD OF REVIEW
       A federal petition for habeas relief is governed by the applicable
provisions of the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”).
“In reviewing a grant of the writ of habeas corpus, we review the district court’s
findings of fact for clear error.” Valdez v. Cockrell, 274 F.3d 941, 946 (5th Cir.
2001). “This court reviews the district court’s legal determinations and
application of AEDPA de novo.” Buntion v. Quarterman, 524 F.3d 664, 670 (5th
Cir. 2008) (citing Foster v. Quarterman, 466 F.3d 359, 368 (5th Cir. 2006)). “We
review de novo the district court’s disposition of pure issues of law and mixed
issues of law and fact.” Valdez, 274 F.3d at 946 (citing Barrientes v. Johnson,
221 F.3d 741, 750 (5th Cir. 2000); Bledsue v. Johnson, 188 F.3d 250, 254 (5th
Cir. 1999)).



of proof that he failed to understand the proceedings or that he had an inability to rationally
communicate with his counsel.” Id.
                                             11
    Case: 15-20169      Document: 00513556582    Page: 12   Date Filed: 06/21/2016



                                  No. 15-20169
      The AEDPA provision that guides this court’s review is 28 U.S.C. §
2254(d). It provides:
      (d) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the
      merits in State court proceedings unless the adjudication of the
      claim-
          (1) resulted in a decision that was contrary to, or involved an
          unreasonable application of, clearly established Federal law,
          as determined by the Supreme Court of the United States; or
          (2) resulted in a decision that was based on an unreasonable
          determination of the facts in light of the evidence presented in
          the State court proceeding.

28 U.S.C. § 2254(d); see also Harrington v. Richter, 562 U.S. 86, 97–98 (2011).
As this section is applied, questions of law and mixed questions of law and fact
are reviewed under subsection (d)(1) of § 2254. Kitchens v. Johnson, 190 F.3d
698, 700 (5th Cir. 1999) (citing Drinkard v. Johnson, 97 F.3d 751, 767−68 (5th
Cir. 1996)).
      A state court’s application of clearly established federal law is
“unreasonable” under subsection (d)(1) if the state court “identifies the correct
governing principle from Supreme Court precedent, but applies that principle
to the case in an objectively unreasonable manner.” Nelson v. Quarterman, 472
F.3d 287, 292 (5th Cir. 2006) (en banc). “[S]o long as ‘fairminded jurists could
disagree’ on the correctness of the state court’s decision,” the decision is not an
unreasonable application of federal law. Harrington, 562 U.S. at 101. The
“unreasonable application” standard under § (d)(1) of AEDPA is meant to be
“difficult to meet” such that “even a strong case for relief does not mean the
state court’s contrary conclusion was unreasonable.”           Id. at 102. This
deferential standard applies because “[s]ection 2254(d) . . . is a ‘guard against
extreme malfunctions in the state criminal justice systems,’ not a substitute
for ordinary error correction through appeal.” Id. at 102–03. “The question
                                        12
   Case: 15-20169      Document: 00513556582       Page: 13   Date Filed: 06/21/2016



                                    No. 15-20169
under AEDPA is not whether a federal court believes the state court’s
determination    was    incorrect    but    whether    that   determination     was
unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550
U.S. 465, 473 (2007). When reviewing a state court’s legal determination under
the “unreasonable application” prong, a federal court may issue habeas relief
only “where there is no possibility fairminded jurists could disagree that the
state court’s decision” was an unreasonable application of clearly established
Supreme Court precedent. Harrington, 562 U.S. at 102 (emphasis added).
      Under subsection (d)(2), a factual determination made by a state court is
“‘presumed to be correct’ unless the habeas petitioner rebuts the presumption
through ‘clear and convincing evidence.’” Nelson, 472 F.3d at 292 (quoting 28
U.S.C. § 2254(e)(1)). “[F]ederal habeas courts must make as the starting point
of their analysis the state courts’ determinations of fact, including that aspect
of a ‘mixed question’ that rests on a finding of fact.” Williams v. Taylor, 529
U.S. 362, 386, 120 S. Ct. 1495, 1509, 146 L. Ed. 2d 389 (2000). The Supreme
Court added that “AEDPA plainly sought to ensure a level of ‘deference to the
determinations of state courts,’ provided those determinations did not conflict
with federal law or apply federal law in an unreasonable way.” Id. (citing H.R.
Conf. Rep. No. 104–518, p. 111 (1996)).
                               IV.     ANALYSIS
   A. STRICKLAND CLAIM
      LaHood argues that his defense counsel rendered deficient performance
by failing to investigate his mental health and that her failures caused him
prejudice. The Supreme Court has elucidated the following standard for
defective assistance claims:
      First, the defendant must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so
      serious that counsel was not functioning as the “counsel”
      guaranteed the defendant by the Sixth Amendment. Second, the
                                           13
    Case: 15-20169       Document: 00513556582          Page: 14     Date Filed: 06/21/2016



                                       No. 15-20169
       defendant must show that the deficient performance prejudiced
       the defense. This requires showing that counsel’s errors were so
       serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable. Unless a defendant makes both showings, it
       cannot be said that the conviction or death sentence resulted from
       a breakdown in the adversary process that renders the result
       unreliable.

Strickland, 466 U.S. at 687.
       The Supreme Court has clarified the interaction between Strickland and
habeas claims. The Court stated that the “standards created by Strickland and
§ 2254(d) are both highly deferential, and when the two apply in tandem,
review is doubly so.” Premo v. Moore, 562 U.S. 115, 122 (2011) (internal
citations and quotations omitted). Moreover, “[t]he Strickland standard is a
general one, so the range of reasonable applications is substantial.” Id. at
122−23 (citation omitted).
       Both the TCCA and the district court found that LaHood’s counsel was
ineffective 3―but this alone is not enough for LaHood to succeed. The TCCA
concluded that LaHood had not met his burden of proof for Strickland
prejudice—i.e., LaHood had not presented evidence to establish a “reasonable
probability that a fact-finder would have found him incompetent to stand trial.”
Ex parte Lahood, 401 S.W.3d at 54–57. In order to meet this burden, “[t]he
defendant must show that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694.




       3“Trial counsel provides deficient performance if he fails to investigate a defendant’s
medical history when he has reason to believe that the defendant suffers from mental health
problems.” Roberts v. Dretke, 381 F.3d 491, 498 (5th Cir. 2004) (citing Bouchillon v. Collins,
907 F.2d 589, 597 (5th Cir. 1990)).
                                             14
   Case: 15-20169     Document: 00513556582     Page: 15   Date Filed: 06/21/2016



                                 No. 15-20169
      The district court, however, disagreed with the TCCA’s conclusion
regarding prejudice and focused on LaHood’s expert testimony. The district
court determined that habeas relief was warranted because there was “strong
evidence before the state habeas court that LaHood was, at best, intermittently
competent.” The district court asserted that the TCCA’s determination was “in
complete disregard of expert opinion.” The TCCA, however, considered expert
opinions proffered by LaHood, but found that a review of all of the evidence
revealed that he was competent. The TCCA noted LaHood’s ability to actively
participate in his defense and his understanding of the adversarial nature of
the proceedings. This is a reasonable conclusion that is neither contrary to nor
an unreasonable application of Supreme Court precedent.
      Here, the district court based its grant of habeas relief on its assertion
that the TCCA’s conclusion was “an unreasonable determination of the facts
in light of the evidence presented in the State court proceeding.” As noted
above, § 2254(d)(1) applies to conclusions of law, which includes mixed
questions of law and fact. Section (d)(2) only applies to a “determination of the
facts.” The TCCA was not making a “determination of the facts” but, rather,
was making a legal conclusion—whether LaHood’s evidence showed a
reasonable probability that he would have established that he was incompetent
to stand trial. The TCCA did not determine that, in fact, LaHood was
competent, or that LaHood’s counsel’s testimony was true—the TCCA was not
making factual findings; it was making a legal conclusion about prejudice. The
TCCA’s conclusion is well supported by the record and is not in error.
   B. DUE PROCESS CLAIM
      LaHood also contends that the federal district court correctly determined
that he satisfied his burden regarding his due process violation claim. LaHood
claims that the trial court erred under Pate, in failing to sua sponte conduct a


                                       15
    Case: 15-20169    Document: 00513556582      Page: 16    Date Filed: 06/21/2016



                                  No. 15-20169
competency hearing. LaHood argues that his statements and behavior at trial
entitled him to a competency hearing.
      “We start from the proposition that the conviction of a legally
incompetent defendant violates constitutional due process.” Mata v. Johnson,
210 F.3d 324, 329 (5th Cir. 2000). “It has long been accepted that a person
whose mental condition is such that he lacks the capacity to understand the
nature and object of the proceedings against him, to consult with counsel, and
to assist in preparing his defense may not be subjected to a trial.” Drope v.
Missouri, 420 U.S. 162, 171 (1975). “[I]f the defendant has presented evidence
to the trial court, before or during trial, that raises a ‘bona fide doubt,’ of his
competence, Pate, 383 U.S. at 385, 86 S.Ct. at 842, 15 L. Ed. 2d at 822, the trial
court’s failure to make further inquiry denies that defendant his constitutional
right to a fair trial.” Davis v. Alabama, 545 F.2d 460, 464 (5th Cir. 1977).
      The test for incompetency is whether a defendant “‘has sufficient present
ability to consult with his lawyer with a reasonable degree of rational
understanding . . . [and] a rational as well as factual understanding of the
proceedings against him.’” Cooper v. Oklahoma, 517 U.S. 348, 354 (1996)
(quoting Dusky, 362 U.S. at 402). Mental illness and incompetence, however,
are not necessarily coexistent conditions. See generally McCoy v. Lynaugh, 874
F.2d 954, 960―61 (5th Cir. 1989); United States v. Williams, 819 F.2d 605, 608
(5th Cir. 1987).
      The Fourteenth Court of Appeals of Texas resolved LaHood’s Pate claim
on state-law grounds—applying Texas standards for competency hearing
procedures that are not contrary to clearly established U.S. Supreme Court
precedent. The district court, despite acknowledging that “it is not this federal
habeas court’s role to question a state court’s interpretation of state law,”
nevertheless overruled the state court’s determination that LaHood was not
entitled to a competency hearing under Texas law. We are not persuaded that
                                        16
   Case: 15-20169     Document: 00513556582     Page: 17   Date Filed: 06/21/2016



                                 No. 15-20169
that there was no possibility that reasonable jurists could disagree that the
state court’s rejection of LaHood’s Pate claim was an unreasonable application
of U.S. Supreme Court precedent. Harrington, 562 U.S. at 102. The district
court gave no deference to the state court’s view that there was no evidence
that LaHood was unable to rationally communicate with his counsel or
understand the proceedings rationally and factually, which is the standard for
incompetence under both Texas law and U.S. Supreme Court precedent. See
Turner v. State, 422 S.W.3d 676, 689 (Tex. Crim. App. 2013); Drope, 420 U.S.
at 171.
      The record supports the state court’s finding that during the entire trial,
LaHood was able to rationally communicate with his counsel and understand
the proceedings rationally and factually― the evidence showed that he
understood the charges against him, the adversarial process, the government’s
burden to prove its case beyond a reasonable doubt, and the risk of testifying
on his own behalf. The trial court was able to observe LaHood and address
LaHood’s demeanor. Further, his own attorney asserted that he understood
legal strategy along with the risks of testifying. The district court improperly
substituted its judgment for that of the state court.
                            V.     CONCLUSION
      The district court has no authority under AEDPA to issue a writ of
habeas corpus where the state courts’ decisions were neither contrary to nor
an unreasonable application of Supreme Court precedent nor based on
unreasonable factual determinations. The Supreme Court instructs that as a
condition for procurement of habeas corpus relief from a federal court, “a state
prisoner must show that the state court’s ruling on the claim being presented
in federal court was so lacking in justification that there was an error well
understood and comprehended in existing law beyond any possibility for


                                       17
   Case: 15-20169    Document: 00513556582     Page: 18   Date Filed: 06/21/2016



                                No. 15-20169
fairminded disagreement.” Harrington, 562 U.S. at 103. This is not such a case.
The judgment of the district court is REVERSED.




                                      18